In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
KELLY LAFFEY,             *
                          *                        No. 14-526V
              Petitioner, *                        Special Master Christian J. Moran
                          *
v.                        *                        Filed: April 27, 2016
                          *
SECRETARY OF HEALTH       *                        Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,       *                        acute respiratory distress syndrome
                          *                        (“ARDS”).
              Respondent. *
******************** *

Lawrence J. Disparti, Disparti Law Group, PA, Holiday, FL, for Petitioner;
Lisa A. Watts, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On April 27, 2016, the parties filed a joint stipulation concerning the petition
for compensation filed by Kelly Laffey on June 20, 2014. In her petition,
petitioner alleged that the influenza (“flu”) vaccine, which is contained in the
Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which she received
on September 20, 2012, caused her to suffer acute respiratory distress syndrome
(“ARDS”). Petitioner further alleges that she suffered the residual effects of this
injury for more than six months. Petitioner represents that there has been no prior
award or settlement of a civil action for damages on her behalf as a result of her
condition.




       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Respondent denies that the flu vaccine caused petitioner to suffer ARDS or
any other injury, and further denies that petitioner’s current disabilities are
sequelae of a vaccine-related injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $25,000.00 in the form of a check payable to
       petitioner, Kelly Laffey. This amount represents compensation for all
       damages that would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 14-526V according to this decision
and the attached stipulation.2

     Any questions may be directed to my law clerk, Shannon Proctor, at (202)
357-6360.

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
                     IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                                  OFFICE OF SPECIAL MASTERS
KELLY LAFFEY,                                      )
                                                   )   ECF
                               Petitioner,         )
                                                   )
                v.                                 )   No. 14-526V
                                                   )   Special Master
SECRETARY OF HEALTII AND HUMAN                     )   Christian J. Moran
SERVICES,                                          )
                                                   )
                               Respondent.         )


                                             STIPtJLATION

        The parties hereby stipulate to the following matters:

        I. Kelly Laffey ("petitioner''), filed a petition for vaccine compensation under the

National Vaccine Injury Compensation Program, 42 U.S .C. § 300aa-10 to 34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of influenza ("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the

"Table"). 42 C.F.R. § 100.3(a).

       2. Petitioner received a flu vaccine on September 20, 2012.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that she suffered acute respiratory distress syndrome ("ARDS"),

which was caused-in-fact by the flu vaccine. Petitioner further alleges that she suffered the

residual effects of her injury for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.
          6. Respo~dent denies that the flu vaccine caused petitioner's alleged ARDS, or any other

injury, and further denies that petitioner's current disabilities are sequelae of a vaccine-related

injury.

          7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

          8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner bas filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-2l(a)(l), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

          A lump sum of $25.000.00 in the form of a check payable to petitioner. This amount
          represents compensation for all damages that would be available under 42 U.S.C.
          § 300aa- 15(a).

          9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2l(a)(l), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

          10. Petitioner and her attorney represent that they have identified to respondent all

known sources of payment fo r items or services for which the Program is not primarily liable

under42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C.§ 1396 et seq.)), or entities that provide health services on a prepaid basis.




                                                   2
         11. Payments made pursuarit to paragraph 8, and any amounts awarded pursuant to

paragraph 9 of this Stipulation, will be made in accordance with 42 U.S.C. § 300aa-1S(i), subject

 to the availability of sufficient statutory funds.

         12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, the money provided pursuant to this Stipulation will be

used solely for the benefit of petitioner as contemplated by a strict construction of 42 U.S.C.

§ 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors, and assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the United States Court of Federal Claims, under the National Vaccine Injury

Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out

of, any and all known or unknown, suspected or unsuspected personal injuries to or death of

petitioner resulting from, or alleged to have resulted from, the flu vaccine administered on

September 20, 2012, as alleged by petitioner in a petition for vaccine compensation filed on or

about June 20, 2014, in the United States Court of Federal Claims as petition No. 14-526V.

        14. If petitioner should die prior to entry ofjudgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the United States Court of Federal Claims fails to enter judgment in



                                                      3
confonnity with a decision that is in complete confonnity with the terms of this Stipulation, then

the parties' settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award.described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that flu vaccine caused petitioner's ARDS, or any other

injury, or that her current disabilities are sequelae of her alleged vaccine-related injury.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

I

                                     END OF STIPULATION
I

I

II




                                                   4
Respectfully submitted,

PETITIONER:



KEi~~~F                                        AUTHORIZED REPRESENTATIVE
                                               OF THE ATIORNEY GENERAL:




              . ISP ART!, ESQ.
                                               u;;/9~
                                               VINCENT J. ifATANOSKI
DISPARTI LAW GROUP P.A.                        Deputy Director
1041 US Highway 19                             Torts Branch
Holiday, FL 34691                              Civil Division
Tel: (800) 633-4091                            U. S. Department of Justice
                                               P. 0 . Box 146
                                               Benjamin Franklin Station
                                               Washington, DC 20044-0146


AUTHORIZED REPRESENTATIVE OF                   ATIORNEYOFRECORDFOR
THE SECRETARY OF HEALTH AND                    RESPONDENT:
HUMAN SER   ES:




-N~--.~A+~-1!:~. ~.~~~u..._-=-~~~~~~~~
Acting Director                                Senior Trial Attorney
Division of Injury Compensation Programs       Torts Branch
Healthcare Systems Bureau                      Civil Division
Health Resources and Services Administration   U. S. Department of Justice
U.S. Department of Health and Human Services   P. 0 . Box 146
5600 Fishers Lane                              Benjamin Franklin Station
Parklawn Building, Stop 08N146B                Washington, DC 20044-0146
Rockville, MD 20857                            Tel: (202) 616-4099

DATE:      3/36/i
                                           5